03/18/2021


 1   IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0011
     THE OFFICE OF THE CLERK OF SUPREMEN COURT
 2
     HELENA, MONTANA 59620-3003
 3
 4             IN THE SUPREME COURT OF THE STATE OF MONTANA
 5                               DA 21-0011

 6
 7
 8   IN THE MATTER OF THE                    ORDER GRANTING MOTION FOR
     CONSERVATORSHIP OF                      EXTENSION OF TIME
 9
10   H.D.K.,

11   A Protected Person.
12
13
14        Having read Appellant’s Motion for Extension of Time, finding no

15   objection, and good cause appearing, it is hereby ordered Appellant is

16   granted a thirty-day extension to file his opening brief calculated from March

17   26, 2021.

18
19                    Signed this _____ day of March 2021.

20
21                                      ______________________________

22                                      Clerk of the Montana Supreme Court

23
24
25
26
27

                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
     ORDER GRANTING THIRTY-DAY EXTENSION                                   PAGE181 2021
                                                                          March      OF 1